OPINION
By SKEEL, P. J.
The plaintiff appellee was employed by the .defendant appellant as salesman. The contract was in writing. By para*578graph C of Provision II of the contract it is provided in part:
“C. In addition to payment due under provisions above, commissions will be paid employee as shown below on all sums of money billed to and collected from each individual client personally procured by the employee; said commission to be paid only during the time this agreement remains in full force ánd effect.”
(then follows the schedule of commissions)
Paragraph (a) of Provision I of the contract provides:
“A. , This contract of employment may be terminated by either of the parties hereto upon giving to the other party not less than seven days written notice of the intention to cancel this agreement; provided however, that the restrictive covenants, herein contained which are binding upon employees shall be effective for the period of time and in the territory hereafter set forth.”
The plaintiff received notice from the defendant which was in the form of a letter cancelling the contract on December 23, 1944. Prior to that time the plaintiff had personally solicited and procured sufficient business so that after the date of plaintiff’s discharge and up and until the date of filing the' third amended petition herein, the defendant had collected $79,000.00 upon which the plaintiff was not paid commissions.
The plaintiff’s third amended petition alleges in the second cause of action that “defendant * * * * without grounds therefor but in bad faith and with intent to defraud plaintiff of his commissions * * * * *” caused his discharge by giving the written notice as hereinbefore referred to. The first cause of action claims said commissions under the terms of the contract above referred to and the third cause of action is based on quantum meruit for services rendered. Upon trial the court found for the plaintiff in the full amount prayed for.
There are two items about which there is no dispute, one for $22.50 and the other for $167.00 which amounts the defendant tendered the plaintiff before trial.
This appeal on questions of law is presented to this court upon the defendant’s claims that the judgment is contrary to law. The trial below was had upon a stipulation as to the facts agreed to by the parties, which were as follows:
*579“The parties to the above captioned action appear by their respective counsel and stipulate and agree that the following are the facts, together with the exhibits thereto attached upon which this case may be adjudged and determined:
(1) The proper parties are before this court. The plaintiff was the employee of the defendant, George D. May a nonresident of the State of Ohio, but who is properly before this court by virtue of attachment proceedings in which proceedings the defendant has posted a proper and sufficient undertaking according to law:
(2) The parties to this action, on or about January 31, 1944, entered into a written agreement, drawn by the defendant, the'original or a true copy whereof is hereto attached.
(3) That pursuant to said agreement, the plaintiff entered into the employ of the defendant, and complied with all provisions of the agreement incumbent upon him to perform.
(4) That the plaintiff remained active in the employ of the defendant until Dec. 23, 1944, when plaintiff received a letter mailed to plaintiff by defendant dated December 19, 1944, a true copy of which letter is hereto attached.
(5) That on December 23, 1944, and thereafter, the defendant was servicing certain clients procured for the defendant by the plaintiff, to-wit: Cleveland Trencher Co. and Buckeye Brass Company, both procured by plaintiff many weeks prior to December 23, 1944 and upon whose payments plaintiff received commissions prior to December 15, 1944;
(6) That subsequent to December 15, 1944, and up to and including the period of time covered by the third amended petition, the defendant made additional collections from said clients in the sum of Seventy-Nine Thousand Dollars ($79,000.-00) no part of which was ever paid to plaintiff;
(7) That the commissions on said collections are to be computed at 5% in the event plaintiff prevails in this action;
' (8) That in addition to the foregoing clients serviced, the plaintiff had obtained a survey for the defendant in the Continental Lithograph Company for which plaintiff is entitled to receive the sum of Fifty Dollars ($50.00) for his commission;
(9) That the defendant tendered to the plaintiff on January 10, 1945, and on January 27, 1945, respectively, the sums of Twenty Two and 50/100 Dollars ($22.50) and One Hundred Sixty Seven Dollars ($167.00) respectively; that the checks with vouchers attached, representing said tenders, are hereto attached and that the plaintiff refused to accept said sums; . . , ,
*580(10) That plaintiff has not been informed by the defendant of minimum or “must” standards of employment of production;
(11) That all documents hereto attached to which reference is'herein made, together with letters from defendant to.plaintiff, dated December 19, 1944, January 10, 1945 and January 11, 1945 and copy of letter from plaintiff to defendant dated December 23, 1944 and statement prepared by defendant relating to receipts from clients are offered and may be received in evidence.”
The defendant’s letter of December 18, 1944, advised the plaintiff of the cancelling of his contract of employment. It stated that the company regretted that the plaintiff’s association with the company had not been mutually profitable; that the plaintiff’s attitude toward his work had been excellent but that the company had “must" performance standards which under the circumstances left them no other alternative.
The plaintiff’s letter acknowledged receipt of defendant’s letter cancelling the contract. The plaintiff claimed the contract could not be terminated until the 26 of December and submitted his expense account to that date. He next inquired as to whether provision was being made for commissions due him for the “Continental Lithograph Company, Carey Machine, and current billing on Cleveland Trencher” and then added, “the least that you can do for a man when you let him go is to let him know how he stands financially”. He stated that he “talked with the regional manager ten days ago and was assured that if he came through with some business everything would be all right.” That he secured two new deals but because he had been discharged he had protected himself regarding these deals. He further states that he considered that all the trouble causing unrest in the May Company should be put on Mr. Noonan, the regional manager; that his unseemly conduct in conferences with prospects absolutely destroyed every chance of getting a contract and that because of his conduct the plaintiff was afraid to take him any place where a deal was in prospect.”
The plaintiff then referred to the paragraph of the defendant’s letter of December 19, which directed plaintiff’s attention to the “must” standards of producing business, and then Comments on the inability of the defendant’s top officials to secure contracts in his district. He then states that high pressure methods cannot be used where business is managed by conservative men and concludes by saying that he does *581not want his job back but insists upon an immediate reply to his request about his financial standing.
The defendant’s letter ■ of January 11, states that the plaintiff will be credited with all accruals up to and including one week after December 19th and states that the answer as to the credits to become due him on the several jobs to which the plaintiff referred in his letter, is to be found in the working agreement. They expressed regret beeause of the plaintiff’s attitude as expressed in his letter of December 23rd and states that the New York representative had inquired about him and that they had heartily recommended him for employment by the New York office as they had heard that there had been some negotiations along that line.
The foregoing is all the evidence submitted to the court.
The provisions of the contract by which the plaintiff is not to receive commissions after the contract is cancelled, completely refutes the plaintiff’s claim of the right to recover under his first and third causes of action. This leaves only the question as to whether or not there is any evidence to support plaintiff’s contention under his second cause of action that the cancellation of this contract was ****’’ without grounds therefor but in bad faith an'd with intent to defraud plaintiff of his commissions * * Such an allegation must be supported by clear and convincing proof. An examination of the record fails to disclose any proof that even remotely could be said to support such,claim of fraud or bad faith.
The most that can be said for the evidence upon which the plaintiff relies is that the plaintiff was not informed of any “must” standard of producing business and that the use of such a reason points to his- discharge without any actual grounds. But the contract did not provide that he was to be employed as long as he was giving satisfactory service or like circumstances. It simply provided that either party could terminate the relationship upon seven days written notice. The plaintiff could quit without giving a reason for so doing and the defendant could likewise end the contract of employment without stating its reason. Therefore the cases relied upon by plaintiff wherein it is held that when employees are hired as long as they give satisfaction, that the employer’s dissatisfaction must be based on reasonable grounds, are not in point.
In O. Jur., Vol. 26, page 222, §91, the rule is stated as follows:
“If an employment is at will, the employer may discharge *582the employee at any time without incurring any liability as for breach of contract.”
The contract under ‘consideration is equally explicit, on the subject of compensation in the event of its termination. We again quote from the contract:
“* * * * ; said commissions to be paid only during the time this agreement remains in full force and effect * *
The plaintiff in support of his contention that the contract between the parties should be interpreted in such a way that would entitle him to receive the benefit of the commissions coming on business secured by him after the date of his discharge, even though it is not established that he was discharged “without grounds but in bad faith and with intent to defraud” relied strongly on the case of Braun v Consolidated Electric Lamp Co. 245 Wis. 170; 13 N. W. 2nd 549 (Supreme Court of Wisconsin decided 3/11/44).
In this case there was a contract of employment between plaintiff and defendant by which plaintiff was to receive expenses, a drawing account of $25.00 per week and a commission on all lamps sold. The contract provided for the right to terminate it by either party upon 30 days notice in writing. The defendant changed, the manner of selling its lamps by requiring the purchaser to sign a contract for a yearly supply and the plaintiff, prior to his discharge, secured a great number of these yearly contracts. Upon notice of his discharge the defendant'claimed that he was entitled only to such commissions as were due for lamps actually delivered to the purchaser on the date of plaintiff’s discharge. The plaintiff, however, contended that he would be entitled to the commissions that would become due under all of the contrapts which he had made for the purchase of lamps, including those that would be ordered delivered after the date of his discharge. The court in sustaining the plaintiff’s contention said: (Syllabus)
“Under .contracts involved, a manufacturer of electric bulbs had the right to terminate its commission contract with a salesman, but it could not thereby deprive him of the commissions on purchases actually made by distributors and jobbers under the contracts procured by him-and accepted by the *583manfucturer before the termination of his employment, even though actual delivery of the merchandise to such distributors and jobbers was made subsequent thereto.”
The facts and holding in the case of Ohio Marble Co., v Byrd, 65 Fed. 2nd, 98, also relied on by appellee, are almost identical with those in the Lamp Company case just quoted. Unquestionably these cases are supported by the great weight of authority but they are to be distinguished from the case now before us in that here the contract clearly provides that plaintiff’s compensation by way • of commissions shall stop when the contract is terminated as provided therein.
It is equally true that where an employer or principal who has employed an agent to accomplish a particular result, and then discharges the agent wrongfully in order to avoid payment of the commission, and the result is thereafter accomplished because of the prior efforts of the agent, such agent is entitled to the agreed compensation.
Erk v Glenn L. Martin Co. 32 Ill. Supp. 722.
But as indicated above, the facts of the case now before us are wholly different. Here the contract does provide as to the rights of the parties on the subject of commissions that would have become due on business secured by the appellee, after he had been dismissed from the appellant’s service, in the manner provided by the contract of employment, and further there is no evidence in the record which would justify a conclusion that the appellee was discharged for the purpose of avoiding the payment of further commissions on the contracts he had already secured.
In the case of Burton v Farm & Home Savings & Loan Assoc, of Missouri, 109 S. W. 2nd, 233 (Court of Civil Appeals of Texas, Sept. 10, 1937) the plaintiff who had been appointed the agent of defendant to represent it in the City of Denton, Texas, upon an agreement to be paid 1-1/2% on loans procured by such agent and approved by the company and 1-1/2% on the monthly payments collected on the defendant’s loans in Denton. The agent was dismissed from the company’s service and this action was brought seeking to recover 1-1/2% on the balance of all loans due the defendant at the time of plaintiff’s dismissal, on the theory that he had a vested interest in the outstanding loans which he had procured, to the extent of the 1-1/2% collection fee. The court, holding for the defendant, said:
(Syllabus) “Where loan agency agreement entitled agent to a commission on monthly payments made to him by borrow*584ers but entitled loan association to terminate agency at any time, agent did not have vested interest in loans outstanding at the time of termination of his agency and for the procurement of which he had already been paid commissions, so as to i. entitle him to commissions which he would have received had loans been paid to him in monthly payments.” '
See also Addressograph Co. v Office Appliance Company, 153 S. W. 804 (Sup. Ct. of Arkansas, Feb. 10, 1913).
We conclude therefore that by the plain provisions of the contract the right to receive commissions for contracts secured by the appellee was to terminate on the day of his dismissal from the appellant’s service. The judgment" is therefore modified and as modified is affirmed.
MORGAN, J., dissents and LIEGHLEY J., concurs.